1 So.3d 1171 (2009)
Daniel E. GIBBS, Sr., Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-4112.
District Court of Appeal of Florida, Fourth District.
January 28, 2009.
Rehearing Denied March 12, 2009.
Daniel E. Gibbs, Sr., Malone, pro se.
No appearance required for appellee.
PER CURIAM.
Daniel E. Gibbs, Sr., appeals the summary denial of his rule 3.850 motion. Having previously granted appellant a belated appeal, we affirm the trial court's order of July 27, 2007, that dismissed the April 2007 motion for postconviction relief. The motion was untimely. See, e.g., Pierce v. State, 875 So.2d 726, 727 n. 1 (Fla. 4th DCA 2004).
WARNER, TAYLOR and DAMOORGIAN, JJ., concur.